Citation Nr: 1207635	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-49 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from October 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Preliminarily, the Board finds that the issue of entitlement to TDIU is on appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  Here, the Veteran appealed the initial evaluation assigned to his service-connected PTSD.  At the August 2010 Board hearing, it was noted that the Veteran claimed unemployability due to his service-connected PTSD.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has jurisdiction over the issue because it is part and parcel of the increased rating claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain VA treatment records and a current examination and medical opinion.

First, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The duty to assist includes making as many requests as are necessary to obtain relevant VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents generated by VA agents or employees).  At the August 2010 Board hearing, the Veteran testified that he receives PTSD treatment twice per week.  The most recent VA treatment records associated with the claims file are dated in March 2009.  Thus there are outstanding VA records.  Accordingly, remand is required to obtain recent VA records.

Second, remand is required to provide the Veteran with an updated psychiatric examination.  The duty to assist includes providing the Veteran with a thorough and contemporaneous medical examination, particularly when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The most recent VA examination is over 3 years old, as it was conducted in November 2008.  At the August 2010 Board hearing, the Veteran testified that he had been hospitalized 3 times for suicide attempts since that examination.  Additionally, the 2008 VA examination noted mild to moderate PTSD symptoms and assigned a Global Assessment of Functioning (GAF) score of 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A March 2009 VA medical record, however, noted a GAF score of 40, which demonstrates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Thus there is both lay and medical evidence that the Veteran's PTSD may have worsened since 2008.  Accordingly, remand is required for a current examination.

Third, remand is required to obtain a medical opinion regarding the issue of entitlement to TDIU.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Additionally, VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that a veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Here, at the August 2010 Board hearing, the Veteran asserted that he has not worked since 2007 and had to quit because he could not be around other people.  There is no medical opinion of record addressing whether the Veteran's PTSD renders him unable to obtain or retain gainful employment.  Accordingly, remand is required to obtain a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated in and after March 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  Also, inform the Veteran that he can also provide alternative forms of evidence.

2.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD, to include any effects on his employability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must render opinions regarding whether the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total social and occupational impairment.  The examiner must comment upon the presence, absence, frequency, and/or severity of the following symptoms due to PTSD:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner must provide an opinion as to whether the Veteran's PTSD, alone, renders him unable to obtain or retain gainful employment consistent with his education and occupational experience.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including the issue of entitlement to TDIU.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

